PETERSON, Judge.
Our review of the record in this Anders appeal reveals a sentencing error. The trial court originally imposed a period of probation on January 31, 1991 for a third-degree felony offense with a statutory five year maximum penalty. The original probation was revoked and a new period imposed that would expire on October 14, 1996, over eight months beyond the five year statutory maximum.
We are bound by previous decisions of this court to vacate that portion of the new period of probation that extends beyond January 31, 1996. See, e.g., Conrey v. State, 624 So.2d 793 (Fla. 5th DCA 1993); Ogden v. State, 605 So.2d 155 (Fla. 5th DCA 1992).
SENTENCE PARTIALLY VACATED.
THOMPSON, J., concurs.
W. SHARP, J., dissents without opinion.